DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on April 17, 2018 is being considered by the examiner.
3.	Claims 1-23 are pending.
4.	Figures 1 and 2 are directed to the claimed invention.

    PNG
    media_image1.png
    543
    429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    827
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations in lines 5-6 recite “cause a signal to be transmitted from a first location along a signal transmission medium (STM) that traverse a plurality of locations...wherein the signal is to be received at a second location along the STM” means there is only one signal, such that a signal is transmitted from one location and the signal is received at a second location.  However in line 8 recites “cause the transmitted signal and the received signal to be compared” means there are two signals to be compared.  
Therefore, claim 1 recites the limitation "the received signal" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Lyon (US 2011/0210167 A1).
	Regarding claim 1, Lyon discloses an apparatus to identify a location of a resource among a plurality of location in a data center rack, comprising:
	one or more processors; and
	a resource location module coupled with the processors to:
	cause a signal to be transmitted from a first location along a signal transmission medium (STM) that traverse a plurality of locations on the data center rack at which resources are located, wherein the signal is to be received at a second location along the STM ([0022]: “In the case of rack mounted assets within a data center, we provide a means to autonomously determine the relative order and position of assets within ach rack.  This determination is performed using a method comprised of the steps of for each asset tag in the rack, exchanging identity information and location information with at least one tag of a neighboring asset, wherein at least the location information is exchanged along a substantially physical unobstructed path between the asset tag and its’s at least one neighboring asset tag;”);
	cause the transmitted signal and the received signal to be compared;
	based upon the comparison, identify the location of the resource within the data center rack ([0022]: “transmitting the identity information and location information exchanged to a collection unit; and based on the identity and location information transmitted to the collection unit, determining the location of the asset.”);
	wherein the first location or the second location is a location of the resource in the data center rack; and
	wherein the first location and the second location are different locations.

    PNG
    media_image3.png
    603
    803
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    661
    476
    media_image4.png
    Greyscale

Regarding claim 2, Lyon discloses the apparatus of claim 1, wherein the apparatus is included within a resource management module (RMM) or within a resource located in the data center rack.  ([0006] FIG. 2A shows a simplified front view of an asset locating system for locating an asset within a data center rack.”)

8.	Claims 10, 12-15, 19-20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pfeifer et al. (US 2012/0054527 A1).
	Regarding claims 10, 14 and 20, Pfeifer et al. discloses an apparatus for identifying a location of a resource among a plurality of locations in a data center rack ([0027] FIGS. 3 and 4 illustrate sample data center configurations of particular embodiments that include a set of racks that support stacked set of electronic equipment”), comprising:
	a signal transmission medium (STM) disposed proximate to the plurality of location in the data center rack to transmit a signal traversing the plurality of locations ([0008]: “The panel boards contain individual electrical circuits of various current or amperage capacities.  These electrical power circuits are connected to power distribution strips containing electrical outlets in equipment racks placed on the data center floor to plug the individual servers to meet their power needs.”);
	wherein, when a resource is positioned in the location in the data center rack, a sensor portion of the resource couples itself to the STM at a point substantially at the location and senses the transmitted signal on the signal transmission medium ([0039]: “The system and method of a particular embodiment involves deploying wireless sensor devices for collecting system information, including power consumption information, at different locations and levels in a data center of facility, and then using the system information to manage the capacity and consumption of electrical power within the data center.  Additionally, wired sensor devices or other sources of system data can be deployed for collecting system information, including power consumption information, which can be communicated along with the data from the wireless sensor devices to an analysis processor for management of capacity and consumption of electrical power within the data center.”); and 
	wherein the location of the resource within the data center rack is identified based at least in part on the sensed signal (“identifying at least one lightly loaded electrical device based on the determined electrical loading levels.”, see abstract.)
	([0125]: “Each of the wireless sensor devices, including WSPs 650, can be configured to sense various system conditions, such as electrical power conditions.  As such, the WSPs 650 can sense and monitor electrical power usage/consumption information (including electrical current, voltage, power, power factor energy, etc.)”

    PNG
    media_image5.png
    564
    837
    media_image5.png
    Greyscale

	Regarding claim 12, Pfeifer et al. discloses the apparatus of claim 10, wherein the resource location module is further to apply a voltage on the STM.  ([0010] each distribution strip is fed from a PDU electrical circuit that may vary in voltage and power capacity as required by the information technology (IT) equipment to be housed in each equipment rack.”)

Regarding claims 13 and 23 Pfeifer et al. discloses the apparatus of claim 12, wherein the resource location module is further to apply a voltage on the STM when the location of the resource is to be determined.  ([0125] “Each of the wireless sensor devices, including WSPs 650, can be configured to sense various system conditions, such as electrical power conditions.  As such, the WSPs 650 can sense and monitor electrical power usage/consumption information (including electrical current, voltage, power, power factor, energy, etc.)...WSPs 650 can measure the system condition at each sensor location and retain the system power data measurements”)

    PNG
    media_image6.png
    782
    483
    media_image6.png
    Greyscale

Regarding claim 15, Pfeifer et al. discloses the apparatus of claim 14, wherein the signal on the STM has a limited duration.  (“[0028] “At a predetermined and configurable time interval, sensors 1318 can measure the system conditions at each sensor location and retain the system data measurements along with the timestamp associated with each system data measurement.”)

 ([0008] These electrical power circuits are connected to power distribution strips containing electrical outlets in equipment racks placed on the data center floor to plug the individual servers to meet their power needs.”)
Claim Rejections - 35 USC § 103
9.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 11, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. (US 2012/0054527 A1) in view of Ewing et al. (US 2010/0280774 A1).
	Regarding claim 22, Pfeifer et al. discloses the method of claim 20.  Pfeifer et al. fails to disclose wherein the voltage is sensed using an analog to digital converter (ADC).
	Ewing et al. in the same field of invention, discloses a power distribution unit housing disposable in an electrical equipment rack of the type in which a plurality of electrical components are removable mountable.  Ewing et al. teaches “the power monitoring section includes an analog-to-digital converter (ADC) that receives signals from the sensors and converts those signals to digital form, processing logic that receives the digital form of the signals, and a memory that may store the converted ADC digital signals as well as any of the power metrics over one or more cycles of input power.”[0011])

    PNG
    media_image7.png
    686
    502
    media_image7.png
    Greyscale

	It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifer et al. with Ewing et al. so for an analog-to-digital converter (ADC) that receives signals from the sensors and converts those signals to digital form.

	Regarding claims 11, 16-18 and 21, Pfeifer et al. discloses the apparatus of claim 10.  Pfeifer et al. fails to disclose wherein the STM includes at least one resistor between each of the plurality of location in the data center rack.
	Ewing et al. further discloses at least one resistor between each of the plurality of location in the data center rack.  ([0074]: “The voltage sensor circuit 800 includes a voltage divider consisting of a resistor 804 and a resistor 805 connected in series across the link power between a first end 808 and a neutral input at a second end 812.”)

    PNG
    media_image8.png
    692
    615
    media_image8.png
    Greyscale

Allowable Subject Matter
11.	Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

12.	The prior art made of record and not relied upon is considered pertinent to application disclosure:
	Malik et al. (US 8,286,010 B2) disclose method of voltage sensor for high-current junction.

    PNG
    media_image9.png
    476
    678
    media_image9.png
    Greyscale

	Renzin (US 8,793,351 B2) discloses automated configuration of new racks and other computing assets in a data center.

    PNG
    media_image10.png
    439
    732
    media_image10.png
    Greyscale

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412